DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed March 1, 2022 has been fully considered and entered.
Election/Restrictions
Claims 1-4, 8-12, and 15-20 are allowable. Claims 5-7, 13, and 14, which were previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A and Species B, as set forth in the Office action mailed on June 14, 2021, is hereby withdrawn and claims 5-7, 13 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most relevant prior art known, does not disclose or render obvious:
An optical midplane, as defined by claim 1, comprising the airframe to provide for optimized 4airflow through the first modules disposed on the first side with air flowing through 5shutters on an electrical midplane to which the airframe is coupled, the second side of the airframe resting on the electrical midplane such that the optical 8connectors extend through the electrical midplane towards the second modules in combination with all of the other limitations of claim 1;
An assembly, as defined by claim 9, comprising 2the airframe to 5provide for optimized airflow through the first modules disposed on the first side with air 6flowing through shutters on an electrical midplane to which the airframe is coupled, the second side of the airframe resting on the 8electrical midplane such that the optical connectors extend through the electrical 9midplane towards the second modules in combination with all of the other limitations of claim 9; or 
A system, as defined by claim 15, comprising the airframe to provide for optimized 5airflow through the first modules disposed on the first with air flowing through shutters on an electrical midplane to which the airframe is coupled, the second side of the airframe resting on the electrical midplane such that the optical 9connectors extend through the electrical midplane towards the second modules in combination with all of the other limitations of claim 15.
Claims 2-8 depend from claim 1; claims 10-14 depend from claim 9; and claims 16-20 depend from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874